               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PIERRE GOMEZ,                                    CIVIL ACTION
             Plaintiff,
      v.                                         No. 18-2097

CITY OF PHILADELPHIA, et al.,
             Defendants.

                                    ORDER

      AND NOW, this 28th day of August 2019, upon consideration of

Defendants' Motion for Summary Judgment (ECF No. 31), Plaintiffs Response

(ECF No. 32), and Defendants' Reply (ECF No. 34), and in accordance with the

accompanying memorandum, it is HEREBY ORDERED that Defendants' Motion

for Summary Judgment (ECF No. 31) is GRANTED in part and DENIED in

part as follows:

       1. Defendants' Motion for Summary Judgment as to Plaintiffs Monell

           claim (Count II) is GRANTED and Count II is accordingly

           DISMISSED; and

      2. Defendants' Motion for Summary Judgment as to the remaining Counts

           is DENIED.


                                           BY THE COURT:
